Citation Nr: 1516495	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  14-35 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Pension Management Center in Milwaukee, Wisconsin
 

THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.  He died in June 2007, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In May 2008, the VA Regional Office (RO) in Louisville, Kentucky, issued a rating decision which denied the appellant's original claim seeking entitlement to service connection for the cause of the Veteran's death.  Although notified of this decision, the appellant did not timely file an appeal and did not submit additional evidence during the appeal period.  

2.  Evidence received since the RO's May 2008 rating decision relates to an unestablished fact necessary to substantiate the appellant's claim and raises a reasonable possibility of substantiating her claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision in which the RO denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2008, the Louisville RO issued a rating decision which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In particular, the RO found that the evidence of record failed to establish that the Veteran's diagnosed glioblastoma multiforme, which was the cause of his death, was a presumptive condition for which VA has found a positive association between the condition and exposure to herbicides.  The RO also determined that the Veteran's cause of death was not related to his active military service in Vietnam or to herbicide exposure therein.  Although notified of this decision, the appellant did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the May 2008 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In July 2013, the appellant filed a claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death.  In an April 2014 rating decision, the Milwaukee PMC determined that new and material evidence had not been submitted to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death because his glioblastoma multiforme was not presumptive condition for which VA has found a positive association between the condition and exposure to herbicides.  The PMC also determined that the evidence of record failed to establish that the Veteran's cause of death was incurred in or caused by military service, including exposure to herbicides; or alternatively, that it manifested to a compensable degree within a year of his discharge from active military service.

In its August 2014 statement of the case, the Milwaukee PMC reopened the claim of entitlement to service connection for the cause of the Veteran's death after finding that new and material evidence had been submitted regarding the possible relationship between the Veteran's glioblastoma multiforme and his active military service, including exposure to herbicides.  Nevertheless, the PMC continued to deny the appellant's claim on the merits.  Regardless of the PMC's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At the time the May 2008 rating decision was issued, the evidence of record included the Veteran's death certificate, the Veteran's service treatment records, the Veteran's service personnel records, statements from the appellant in support of her claim, and a medical statement from L. B., M.D., and internet articles regarding the relationship between certain cancers and herbicide exposure.  Evidence added to the record since the May 2008 rating decision includes (1) documented telephone calls;  (2) the Veteran's private post-service medical records; (3) statements by the appellant in support of her claim, (4) a copy of the Veteran's military discharge document, which confirms his service in the Republic of Vietnam; (5) a copy of a decision of the United States Court of Appeals for Veteran's claims regarding another Veteran; (6) a copy of a Board decision of another Veteran who was diagnosed with glioblastoma multiforme; and (7) multiple internet articles in support of the appellant's contention that glioblastoma multiforme is related to herbicide exposure.  

The Board finds that the internet articles submitted by the appellant, in addition to her statements in support of her claim, are both new and material.  This evidence addresses the possible etiological relationship between the Veteran's glioblastoma multiforme and his in-service herbicide exposure.  This evidence relates to an unestablished fact necessary to substantiate the claim.  When combined with VA assistance, this evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As new and material evidence has been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened, and to that extent only, the appeal is granted.  


REMAND

The Veteran died in June 2007.  His certificate of death lists the immediate cause of death as glioblastoma multiforme.  At the time of his death, service connection was not in effect for any disorder.

The appellant filed an application for Dependency and Indemnity Compensation benefits in January 2008, asserting that, when the Veteran died, he was under treatment for glioblastoma multiforme resulting from exposure to Agent Orange herbicides while serving in Vietnam.

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310 (West 2014).  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.                 38 C.F.R. § 3.312 (2014).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as leukemia or malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).
A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) and non-Hodgkin's lymphoma, are deemed service-connected.  38 C.F.R. § 3.309(e) (2014).  However, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 (1994).

A review of the record reveals that further development on this matter is warranted.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the Board has determined that the evidence of record does not adequately address whether the Veteran's diagnosed post-service glioblastoma multiforme (a form of malignant brain tumor that is not one of the applicable diseases warranting presumptive service connection for Agent Orange), was causally related to events during his military service or any incident therein, to include herbicide exposure.  As noted above, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation. Combee, 34 F.3d at 1044.  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical opinion is obtained that adequately addresses the etiology of the cause of the Veteran's death.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following actions:

1.  The Milwaukee PMC must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim for entitlement to service connection for the cause of the Veteran's death that has not already been associated with the claims file or Veterans Benefits Management System (VBMS) paperless claims file.  All attempts to secure this evidence must be documented by the Milwaukee PMC.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the Milwaukee PMC must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the Milwaukee PMC is unable to secure any of the identified records, the Milwaukee PMC must notify the appellant and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information. The appellant must then be given an opportunity to respond.
 
2.  The appellant must be afforded an appropriate medical opinion to clarify the relationship between the Veteran's diagnosed post-service glioblastoma multiforme and his active military service, to include exposure to herbicides.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.  Based on a detailed review of the evidence of record, and with consideration of the appellant's statements, the examiner must address whether the cause of the Veteran's death, glioblastoma multiforme, was related to events during his military service or any incident therein, to include herbicide exposure. 

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
3.  After the development requested has been completed, the Milwaukee PMC must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Milwaukee PMC must adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, taking into consideration all relevant evidence associated with the claims file and electronic records.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the Milwaukee PMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


